By the Court.

The very minority of the party, which is assigned
for error in this case, and which is not denied, disabled him from appealing. The decision in the case cited in support of the motion is very guarded, limiting it to cases where the party may appeal ; and the Court explicitly state their opinion, that the statute, in giving an appeal, has not taken away the remedy by error, in cases *275where the aggrieved party, without any loches on his part, cannot avail himself of an appeal, which it is very clear an infant cannot.
Hubbard for the plaintiffs in error.

Motion overruled. 
(2)


 Vide 4 Mass. Rep. 516, Putnam, in Error, vs. Churchill.